December 5, 2018
Hon. Alvin W. Thompson
U.S. District Court
450 Main Street                                                                                                   'l   il
Hartford, CT 06113
                                                                                                            . 'tJIDT
                                                                                                                 rl\ I
                                                                                                        "
Re: O'Garo v. USA 3:18-cv-1275-AWT - Letter Motion

Dear Judge Thompson,

    I now recognize that it may be taboo to issue orders for a criminal defendant that cut against
the interest of the United States of America, but the judicial acrobatics that this Court continues
to perform in order to conceal and augment the misconduct by representatives of the United
States is astounding.
    This Court issued an order on my Motion to Deem Undisputed Facts Admitted (ECF No. 11)
by asserting a position that has previously been rejected by the United States Supreme Court.
This Court provided a lifeline to the government when their failure to answer seemingly basic
questions not only call into question their culpability regarding my allegations, but beg the
question as to whether or not the same lifeline would be extended to me if I was facing a twelve
count indictment and I insufïïciently contested one out of the twelve counts by providing
evidence that would not be admissible under the Federal Rule of Evidence; the government
sparsely addressed one out of twelve claims against them by submitting inadmissible evidence
and this Court provided them with an escape hatch which would not have otherwise existed, If
this Court is unwilling to deem the facts admitted, which the govemment purposefully elected
not to address, if this Court is unwilling to view the evidence and the facts that I have presented
in the light most favorable to me, in conformity with the standard promulgated by the Second
Circuit, and if this Court is unwilling to make the government answer the questions contained in
my pleadings how is this a fair proceeding? How is this an attempt to pursue truth wherever it
may lead? And what is it about the allegations that are before the Court that are so diffrcult for
the government to answer?
    In effect, this Courts orders implied that if you are anyone other than the government, the
rules as promulgated by the Second Circuit and Supreme Court may not apply if it places the
United States in a precarious, uncomfortable, or disadvantaged position. I am being denied
habeas relief as a pro se incarcerated litigant by following the rules of this Court while the Court
creates new rules in favor of the government. This is not consistent with the Court's judicial
record or approach. I am not asking now, nor have I ever asked before for favoritism, I've simply
asked since the beginning of this criminal process for justice and for a valiant pursuit of truth and
both are seemingly elusive.
    There are a multitude of issues related to my habeas proceeding thus far which call fairness
into question. This Court issued an order related to my Motion For Leave to respond to the
government's unauthorized sur-reply, where the Court granted leave but failed to address the
failures in the government's submission; the Court made no flrndings of fact and ignored the rules
of evidence as it pertains to the government's deficient affidavit. The Court faulted me for not
providing more details regarding which staff member provided me with information that
underlies my claims, but provided a pass to a veteran prosecutor who swore under penalty of
perjury that he had a search of an unnamed system conducted by a person whom he purposefully
chose not to identify (but knows the identity of), that essentially revealed that Andrew Crumbie's
 case file, related to his function as a government informant is contained somewhere other than
where this unidentified person searched. Again, the Court provided a lifeline to the government
when it was clear that they were collapsing under the weight of their own misconduct. I am not
 an attorney,I am certain that my pleadings require a significant amount of work and I'm certain
that my affidavit submitted along with my 2255 motion could use fine tuning, but AUSA
 Gustafson and AUSA Perry are allorney's and the affidavit and pleadings that they've submitted
would not be admissible in reaching the truth of any matter, yet they were extended a lifeline.
How is itthat AUSA Gustafson can admit in his deficient aflidavit that he had communications
with my counsel prior to sentencing, but purposefully ignore the allegations contained in my
Motion for Disqualification @CF No. 5 para 1 1) where I alleged that prior to sentencing he
 misled my attorney? The only plausible explanation is because the government knows thatif a
 hearing was conducted, and my trial counsel was required to submit an affidavit or testify to
what she was told it would likely contradict any position advanced by the government so they
 elected to remain silent.
      The allegations that I have made against the government are easily provable by conducting a
 hearing. I havc made a prima facie case for relief, I have pointed to evidence as Puglisi v. US
 establishes that I must as an incarcerated litigant. I have submitted an affrdavit which the
 government has never contested. The Court has admissions from AUSA Gustafson contained
within his affidavit which substantiate that a conversation regarding Andrew Crumbie's
 duplicitous role as counsel and government informant was discussed prior to sentencing in
March 2016, and his admissions make clear that the potential conflict issue was never brought to
the Court's attention which is clearly improper.
      Again I do now understand that it may be taboo to rule in favor of an incarcerated pro se
 litigant especially when his interests cut against that of the United States but I do not believe that
its taboo to be fair, to follow the law and to pursue truth wherever it may lead. I am not asking
 for an order of immediate disqualification which would not provide an adequate opportunity for
the government to be heard, I am not asking the Court to take me at my word even though I am
 entitled for the Court to review the evidence provided and the allegations that I have made in the
 light most favorable to me, I am asking for a hearing. A hearingthat I am entitled to based on the
 showing that I have made in conformity with the law as promulgated by the Second Circuit and
the U.S. Supreme Court; a hearing that both me and the government are entitled to since they
 have made clear through their affidavit that there are material issues of disputed facts before the
 courl; a hearing which will allow the undisputed facts that this Court is unwilling to deem
 admitted to be addressed under oath and on the record.
      What is it about the pursuit of truth that has made this Court act so improperly and
 uncharacteristically? rWhen did federal courts become the place where truth and justice go to die?
 Truth in this case has been so desperately sought and so cunningly avoided, It was by reading
 decisions authored by this Court that I came to understand and appreciate that perhaps it is
because truth within a judicial context removes the masks that we fear we cannot live without
 and know we cannot live within. Truth is so desperately sought because it is the maffow that runs
through our conception ofjustice and gives justice life; without confronting truth, there can be no
justice.
      I recognize and appreciate our collective humanity, and intrinsic in our creation is our ability
to err and to misstep. But avoidance and concealment cuts against the very principles that this
 Court alleges to protect. Our errors and missteps are not without consequence and the same is
true when representatives of the United States of America have erred--their actions should not be
without consequence.
    By creating new rules that only apply to me and are designed for no other purpose than to
restrict due process, by ignoring rules that benefit the administration ofjustice when its apparent
thatlmay benefit, by hiding double standards that favor the government in plain sight and
identifying apparent deficiencies in the pleadings submiued by a party in an action who has no
formal legal training, but purposefully ignores the same deficiencies contained in a pleading of a
veteran prosecutor, by providing lifelines when it is clear that absent the Court's assistance the
government would collapse under the weight of their own misconduct, and when it is clear that         il
the rules were reversed, I, and other individuals similarly situated would likely not receive a
lifeline, I must ask, is concealing the governments misconduct worth protecting the narrow
interests of the privileged few?
    As of my last count, according to LexisNexus this Court has authored more than 100 opinions
over a span of more than ten years. The Court's body of work spans from complex contract
related issues to adjudicating matters involving large multi-national organizations. This Court
has established itself, by my understanding of the published opinions, as asserting an even
handed approach by relying first and foremost on the law as outlined by federal statutes, by
following our Constitution, by understanding the facts involved in each case, and by pursuing
truth where it may lead. How then did my case become this Court's outlier? By all accounts, this
Court's actions, as it relates to my case is not consistent with how this Court has operated in the
past. This fact alone illuminates that the government's poor behavior is forcing this Court to
become something, by all accounts, that its never been; a court that ignores the letter of the law;
a court that ignores blatant deficiencies that collectively create far more questions than answers;
a court that for years has relied on facts in order to aid in the administration ofjustice, that now
has chosen to abandon all principles ofjustice. The burden that AUSA Michael Gustafson,
AUSA Avi Perry, AUSA Sandra Glover, and ex-AUSA Christopher Mattei are asking this Court
to bare is far too great based on what this Court has already accomplished.
    Judge Thompson, collectively they are asking this Court, whether implicitly or explicitly to
use this Court's reputation to provide them with cover, but they are undeserving. Their heedless
disregard for the administration ofjustice is evinced by the substance of what they have
submitted in this 2255 proceeding, and when confronted with the reality that their misconduct
may be exposed they seek the cover of this Court's reputation and accomplishment. History tells
us if the tables were turned, and your feet were novelly planted where their feet currently are--on
a hornet's nest of misconduct--it is highly unlikely that they would risk their reputations and
provide you with the cover they now seek; unsurprising to us both, you would be without
sanctuary.
    I understand more than I care to admit, how it feels to be in a precarious situation; I
understand how it feels to take one step, with the greatest of intentions, that happens to be a
misstep with immeasurable consequences. I understand that proximity to power sometimes
deludes us into believing that we wield it; I understand the humanity of the aforementioned
representatives of the United States and recognize that if similarly situated as they are now, f too
would want cover, but not at the expense of someone's liberty.
    The burden that the representatives of the United States of America is asking this Court to
carry is far too great of a burden to bare in light of this Court's reputation and in light of what this
Court has accomplished without the need of being an abettor to misconduct. I would ask that the
Court issue stay on my 2255 motion and conduct a hearing, for the limited purpose of addressing
the allegations that the government purposefully elected to ignore. I would ask that the Court
conduct a hearing in the interest ofjustice and in the pursuit of truth.

            Sincerely and respectfully submitted,

                              S

                     Earl O. O'Garro, Jr


                                  CERTIFICATE       OX'   SERVICE

I certify
      that a true and correct copy of this letter motion was served by the Court's ECF system
on AUSA Avi Perry, US Attorney's Offrce, 157 Church St., New Haven, CT 06519.

Date:December 10,2018
